            Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 LUIS A. NIEVES CORTES,                                   Case No.:

                Plaintiff,
                                                          JURY TRIAL DEMANDED
        v.

 TENGASCO INC., PETER E. SALAS,                           COMPLAINT FOR VIOLATIONS
 MATTHEW K. BEHRENT, AND RICHARD M.                       OF FEDERAL SECURITIES LAWS
 THON,
          Defendants.


        Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges

 upon personal knowledge with respect to himself, and upon information and belief based upon,

 inter alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.        This action concerns a proposed transaction announced on October 21, 2020,

pursuant to which Tengasco, Inc. (“Tengasco” or the “Company”) will merge with Riley

Exploration – Permian, LLC (“REP”) (“Proposed Transaction”).

       2.        On October 21, 2020, the Board of Directors of Tengasco (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger and

reorganization (the “Merger Agreement”). Pursuant to the terms of the Merger Agreement, each

share of REP common unit will be converted into 97.796467 shares of Tengasco common stock

(the “Merger Consideration”). Upon closing of the Proposed Transaction, stockholders of REP

will own approximately 95% of the outstanding common stock of Tengasco, while stockholders

of Tengasco are expected to own approximately 5% of TSC.

       3.        On November 12, 2020, in order to convince Tengasco’s stockholders to vote in
            Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 2 of 11




favor of the Proposed Transaction, Defendants filed a materially incomplete and misleading

preliminary S-4 Registration Statement (the “Registration Statement”) with the United States

Securities and Exchange Commission (“SEC”).

       4.        The Registration Statement omits material information with respect to the

Proposed Transaction, which renders the Registration Statement false and misleading.

Accordingly, Plaintiff alleges herein that defendants violated Sections 14(a) and 20(a) of the

Securities Exchange Act of 1934 (the “1934 Act”) in connection with the Registration Statement.

       5.        In addition, a special meeting of Tengasco stockholders will be held to vote on

the Proposed Transaction (the “Stockholder Vote”). It is therefore imperative that the material

information that has been omitted from the Registration Statement is disclosed prior to the

Stockholder Vote so Tengasco stockholders can properly exercise their corporate voting rights

and make an informed decision on whether to vote in favor of the merger.

                                   JURISDICTION & VENUE

       6.        This Court has jurisdiction over the claims asserted herein pursuant to Section

27 of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the 1934 Act and Rule 14a-9.

       7.        This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.

       8.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue

will have an effect in this District; (b) a substantial portion of the transactions and wrongs


                                                  2
             Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 3 of 11




complained of herein, occurred in this District; and (c) certain Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District. Additionally, the Company’s common stock trades

on the NYSE, which is headquartered in this District.

                                          THE PARTIES

        9.        Plaintiff is, and has been continuously throughout all times relevant hereto, a

Tengasco shareholder.

        10.       Defendant Tengasco is a Delaware corporation and a party to the Merger

Agreement. Tengasco shares are traded on the NYSE under the ticker symbol “TGC.”

        11.       Peter E. Salas is Chairman of the Board of the Company.

        12.       Matthew K. Behren is a director of the Company.

        13.       Richard M. Thon is a director of the Company.

                                              FACTS

        14.      Tengasco is an independent oil and gas company that utilizes technologies to

explore for, develop and produce domestic oil and natural gas reserves, and engage in well

drilling activities.

        15.       REP operates as an oil and gas company. REP focuses on acquisition,

development and production of oil, natural gas, and natural gas liquid. REP operates in West Texas

and Southeastern New Mexico.

        16.       On October 21, 2020, Tengasco’s Board caused the Company to enter into the

Merger Agreement.

        17.       The Merger Agreement provides that Tengasco has agreed with REP, a Delaware

corporation, and Antman Sub, LLC, a newly-formed Delaware limited liability company and

                                                 3
            Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 4 of 11




wholly-owned subsidiary of Tengasco (“Merger Sub”). Under the Merger Agreement, among

other things and subject to terms and conditions set forth therein, Merger Sub will be merged with

and into REP with REP surviving as a subsidiary of Tengasco (the “Merger”).

          18.      At the Effective Time (as defined in the Merger Agreement), and as a result of the

Merger:

          each REP common unit outstanding immediately prior to the effective time
          (excluding any REP common units held as treasury stock or held by any
          subsidiary of REP) will be converted solely into the right to receive: (i) a number
          of shares of TGC common stock equal to the Exchange Ratio (together with any
          cash to be paid in lieu of fractional shares of TGC common stock payable
          pursuant to the merger agreement) and (ii) any dividends or other distributions to
          which the holder of a REP common unit becomes entitled to upon the surrender
          of such REP common units in accordance with the merger agreement

          19.      The Merger Consideration is unfair because, among other things, the intrinsic

value of the Company is in excess of the amount the Company’s stockholders will receive in

connection with the Proposed Transaction.

          20.      It is therefore imperative that the Company shareholders receive the material

information that Defendants have omitted from the Registration Statement so that they can

meaningfully assess whether the Proposed Transaction is in their best interests prior to the vote.

          21.      Section 5.04 of the Merger Agreement has a “no solicitation” clause that prevents

Tengasco from soliciting alternative proposals and constraints its ability to negotiate with potential

buyers:

          (a)      From the date of this Agreement until the earlier to occur of the Effective
          Time or the termination of this Agreement in accordance with the terms set forth in
          ARTICLE VII, neither the Company, on the one hand, nor Parent, on the other
          hand, shall, and each shall cause their respective Subsidiaries not to, and shall not
          authorize or permit its or its respective Subsidiaries’ directors, managers, officers,
          employees, investment bankers, attorneys, accountants, consultants, or other agents
          or advisors (with respect to any Person, the foregoing Persons are referred to herein
          as such Person’s “Representatives”) to, (i) directly or indirectly, solicit, initiate, or

                                                     4
          Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 5 of 11




        knowingly take any action to facilitate or encourage the submission of any
        Takeover Proposal or the making of any proposal that could reasonably be expected
        to lead to any Takeover Proposal, (ii) conduct or engage in any discussions or
        negotiations with, disclose any non-public information relating to the Company or
        Parent or any of their respective Subsidiaries to, afford access to the business,
        properties, assets, books, or records of the Company or Parent or any of their
        respective Subsidiaries to, or knowingly assist, participate in, facilitate, or
        encourage any effort by, any third party (or its potential sources of financing) that
        is seeking to make, or has made, any Takeover Proposal; (iii) (A) amend or grant
        any waiver or release under any standstill or similar agreement with respect to any
        class of equity securities of the Company or Parent, as applicable, or any of their
        respective Subsidiaries, except, in the case of Parent, where the Parent Board makes
        a good faith determination, after consultation with outside legal counsel, that the
        failure to waive any such standstill provision would be inconsistent with its
        fiduciary duties under applicable law, or (B) approve any transaction under, or any
        third party becoming an “interested stockholder” under, any applicable takeover
        statute; or (iv) enter into any agreement in principle, letter of intent, term sheet,
        acquisition agreement, merger agreement, option agreement, joint venture
        agreement, partnership agreement, or other Contract relating to any Takeover
        Proposal or publicly propose to take any of the actions described in foregoing
        clauses (i) through (iv). Neither the Company Board shall effect a Company
        Adverse Recommendation Change, nor shall the Parent Board effect a Parent
        Adverse Recommendation Change. The Company on the one hand, and Parent, on
        the other hand, shall, and shall cause their respective Subsidiaries to cease
        immediately and cause to be terminated, and shall not authorize or knowingly
        permit any of its or their Representatives to continue, any and all existing activities,
        discussions, or negotiations, if any, with any third party conducted prior to the date
        hereof with respect to any Takeover Proposal and shall use its reasonable best
        efforts to cause any such third party (or its agents or advisors) in possession of non-
        public information in respect of the Company or Parent, as applicable, and any of
        their respective Subsidiaries that was furnished by or on behalf of such party or its
        respective Subsidiaries to return or destroy (and confirm destruction of) all such
        information.

        22.      In addition, the Termination Expense Reimbursement Section of the Merger

Agreement requires Tengasco to pay a $475,000 “termination expense reimbursement” in the

event this agreement is terminated by Tengasco and improperly constrains the Company from

obtaining a superior offer. Such a termination fee is excessive and unduly restrictive to Tengasco’s

ability to consider other offers.

        23.      Defendants filed the Registration Statement with the SEC in connection with the


                                                   5
          Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 6 of 11




Proposed Transaction.

        24.     First, the Registration Statement omits entirely Tengasco’s, REP’s, and the pro

forma combined company’s financial projections.

        25.     The disclosure of projected financial information is material information

necessary for stockholders to gain an understanding of the basis for any projections as to the future

financial performance of the combined company. In addition, this information is material and

necessary for stockholders to understand the financial analyses performed by the company’s

financial advisor rendered in support of any fairness opinion.

        26.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor Roth Capital Partners, LLC (“Roth”) in

connection with the Proposed Transaction.

        27.     With respect to Roth’s Comparable Company Analysis, the Registration

Statement fails to include (i) the individual metrics for each company observed and (ii) the inputs

and assumptions underlying the selection of the EBITDA Multiples ranging from 4.1x to 5.1x and

2.7x to 4.7x. This information must be disclosed to make the Registration Statement not materially

misleading to Tengasco stockholders and provide stockholders with full and relevant information

in considering how to vote.

        28.     With respect to Roth’s Comparable Transaction Analysis, the Registration

Statement fails to include the individual metrics for each transaction observed. This information

must be disclosed to make the Registration Statement not materially misleading to Tengasco

stockholders and provide stockholders with full and relevant information in considering how to

vote.

        29.     With respect to Roth’s Net Asset Value Analysis, the Registration Statement fails


                                                 6
          Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 7 of 11




to include: (i) the individual inputs and assumptions underlying the range of discount rates of 9%,

10%, and 15%, (ii) the present value of the pre-tax future cash flows that REP could be expected

to generate from its existing base of estimated proved reserves, as provided by the management of

REP on NYMEX Strip as of June 30, 2020 and by Netherland, Sewell & Associates, Inc. (“NSAI”)

on SEC pricing as of September 30, 2019, (ii) undeveloped acreage value, less (ii) net working

capital, (iii) net current asset retirement obligations, and (iv) total debt outstanding.     This

information must be disclosed to make the Registration Statement not materially misleading to

Tengasco stockholders and provide stockholders with full and relevant information in considering

how to vote.

       30.      With respect to Roth’s Contribution Analysis, the Registration Statement fails to

include (i) all line items used to calculate 2019 Adjusted EBITDA and (ii) TTM Adjusted

EBITDA. The Registration Statement also fails to disclose a reconciliation of all non-GAAP to

GAAP metrics. This information must be disclosed to make the Registration Statement not

materially misleading to Tengasco stockholders and provide stockholders with full and relevant

information in considering how to vote.

       31.      Third, the Registration Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained standstill and/or “don’t ask, don’t waive”

(“DADW”) provisions that are or were preventing the counterparties from submitting superior

offers to acquire the Company.

       32.      The omission of the above-referenced material information renders the

Registration Statement false and misleading.

       33.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.



                                                7
            Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 8 of 11




                                     CLAIMS FOR RELIEF

                                             COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)

          34.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          35.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, requires that proxy communications with stockholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          36.    Defendants issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction. Each of the Defendants reviewed and authorized

the dissemination of the Registration Statement and the use of their name in the Registration

Statement, which fails to provide critical information regarding, among other things, the financial

projections that were prepared by the Company and relied upon by the Board in recommending

the Company’s stockholders vote in favor of the Proposed Transaction.

          37.    In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. By virtue of their roles as officers

and/or directors, each of the Individual Defendants were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders as required.

                                                  8
            Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 9 of 11




          38.    The preparation of a Registration Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence.

Defendants were negligent in preparing and reviewing the Registration Statement. Defendants

were also negligent in choosing to omit material information from the Registration Statement or

failing to notice the material omissions in the Registration Statement upon reviewing it, which they

were required to do carefully.

          39.    The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law.

                                             COUNT II

          (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                    SECTION 20(a) OF THE EXCHANGE ACT)

          40.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.    The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of the Company, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          42.    Each of the Individual Defendants was provided with or had unlimited access to

                                                  9
         Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 10 of 11




copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       43.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed Transaction.

The Individual Defendants were thus directly involved in the making of the Registration

Statement.

       44.       In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       45.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       46.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.



                                                 10
         Case 1:20-cv-10111-LAP Document 1 Filed 12/02/20 Page 11 of 11




       47.      Plaintiff has no adequate remedy at law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.      In the event defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Directing the Individual Defendants to disseminate a Registration Statement that

 does not contain any untrue statements of material fact and that states all material facts required

 in it or necessary to make the statements contained therein not misleading;

        D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act,

 as well as Rule 14a-9 promulgated thereunder;

        E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

        F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable.
Dated: December 2, 2020                          MOORE KUEHN, PLLC

                                                 /s/Justin Kuehn
                                                 Justin A. Kuehn
                                                 Fletcher W. Moore
                                                 30 Wall Street, 8th floor
                                                 New York, New York 10005
                                                 Tel: (212) 709-8245
                                                 jkuehn@moorekuehn.com
                                                 fmoore@moorekuehn.com
                                                 Attorneys for Plaintiff


                                                   11
